Opinion by
Mr. Chief Justice Fell,
The learned auditing judge found that the appellant had not sustained her claim as the widow of the decedent to share in the distribution of his estate and this finding was sustained by the court in banc. . Such a finding of fact from conflicting testimony or when the credibility of witnesses is involved, will not be set aside by an appellate court unless manifest error is shown: Moore’s Estate, 211 Pa. 338; Furbush’s Estate, 220 Pa. 166. Our examination of the testimony has not convinced us of error or even raised a doubt as to the correctness of the conclusion reached.
There was no proof of the marriage of the decedent and the appellant. Her case rested entirely on the presumption of marriage arising from cohabitation and reputation. The voluminous testimony may be summarized by the statement that the decedent was a man of dissipated habits, who frequently went on drinking sprees, that lasted for weeks, and at times for months. During these periods he lived in various parts of the city and avoided meeting the members of his family. He was supported by a weekly allowance from his father’s estate, and all his life he had a home at the house of his mother, where a room was set apart for him. To this home he went shortly before his death and from'it he was buried.
Before the appellant met the. decedent, she had lived in a number of toyms in different parts of the State and had been divorced at the suit of her husband. She came to Philadelphia in 1901, and during the following three years lived under different names at-different houses, the character of which she declined to disclose, on-the ground that her answers would incriminate and disgrace her. She had been once convicted and sentenced in Philadelphia for keeping a bawdy house. She first met the decedent on his visit to a house of ill-fame that she conducted, and they subsequently lived together at times in houses where she conducted the business of let*28ting apartments. While living together, she' was known to persons who furnished supplies to the house and to the servants as Mrs. Patterson, and to them and to some others the decedent spoke of her and introduced her as his wife. When they stopped at hotels in other cities, they Were registered as man and wife. Some two years before his death he made a will in which he mentioned her as “my intended wife.” But during the whole of this time he was known to his kindred and friends as a single man, and she as his mistress. In their relations to each other while occupying rooms in houses rented or owned by her, there was nothing to indicate that they regarded their cohabitation as matrimonial. During this time she purchased and sold real estate in her maiden name,' describing herself as a single woman, kept her bank account in the name of the man from whom she was divorced and loaned money to the decedent and receipted for collateral securities received from him to secure the loan, in her maiden name.
Cohabitation and reputation are circumstances which, when conjoined, may give rise to a presumption of márriage, but the cohabitation must be such as’ is consistent with and would naturally result from the marriage relation and the reputation must be general. An irregular or inconstant cohabitation and á partial or divided reputation will not sustain a presumption of marriage. Moreover, when, as in this case, the relation betweén the parties was illicit in its inception, a marriage will not be presumed because' óf cohabítátion and reputation without proof óf á change of the relation: Yardley’s Est., 75 Pa. 207; Hunt’s Appeal, 86 Pa. 294; Grimm’s Est., 131 Pa. 199.
The decree is affirmed at the cost of the appellant.